Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
It is noted that claim 9 is stated to be original, however, claim 9 was amended.  Claim 9 should be Currently Amended.
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Claim Objections
Claims 2-12, 14-16, and 21-24 are objected to because of the following informalities:  the preambles of the dependent claims recite “The motor”, however, this should be “The downhole motor” for clarity and continuity between the independent and dependent claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation directed to “the elastomeric material comprises a third section further toward the downhole end of the housing”, which is unclear of exactly where it is at.  The Examiner recommends and is construing the claim limitation to be “the elastomeric material comprises a third section closer toward the downhole end of the housing then the second section”.  
Claim 15 is rejected by virtue of its dependence on claim 14.
Claim 22 recites “wherein the first internal lobes define a first internal dimension being constant along the first portion of the internal passage, and the second internal lobes define a second internal dimension tapering from the first internal dimension at an increasing angle outward along the second portion of the internal passage; wherein the first internal lobes define a first internal dimension tapering along the first portion at a first increasing angle outward, and the second internal lobes define a second internal dimension tapering from the first portion at a second increasing angle outward along the second portion; wherein the first internal lobes define a first internal dimension tapering st and 4th wherein clause), the first internal lobes defining a first internal dimension tapering along the first portion (2nd and 4th wherein clause), as well as different second internal lobes define a second internal dimension tapering (1st and 2nd wherein clauses) or second internal lobes define a second internal dimension being constant (3rd and 4th wherein clause).  The applicant uses “or” between the 3rd and 4th wherein clause, however, it is unclear on how the applicant wants these wherein clauses interpreted.  Does the applicant want each of the wherein clauses to be an alternative?  If each of the wherein clauses are alternatives, the claim should be structured so that it is clear that the downhole motor includes “one of the following: the first internal lobes…or...”   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LANE (U.S. Patent 6,358,027 B1).
It is noted that in LANE Column 13, lines 16-18, that the progressive cavity motor (i.e. that imparts a first torque) utilizes the PCP configurations disclosed in Figures 5-26.
Regarding claim 1, LANE discloses:  a downhole motor (see Figures 5-26, Column 13. Lines 16-18) for imparting a drive torque to a drive (118, 120, 121, 122, 124, 124a, 124b) (see Figures 37 and 38, where the drive includes the connecting elements and the tool located below and connected to the downhole end of the rotor) using fluid pumped along a tubular (56) (see Figures 5-26 and 37-39), the downhole motor subjected to a reactive torque from the drive, the reactive torque generating heat (the claim limitation directed to “the downhole motor subjected to a reactive torque from the drive, the reactive torque generating heat” is functional language.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  Since LANE is capable of having a reactive torque from the drive and the reactive torque generating heat due to the normal operation of the downhole drilling motor, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)), the downhole motor comprising: 
a housing (125) composed of metallic material (Column 5, lines 29-34) configured to couple in fluid communication with the tubular (see Figures 5-39), the housing having uphole (near label (12) in Figure 37) and a downhole ends (near 120 in 
a stator lining (24) composed of elastomeric material (Column 5, lines 30-31) disposed in the bore of the housing (see Figures 5-38), the stator lining defining a plurality of internal lobes in an internal passage through the stator lining (see Figures 5-38, which shows the lobes of the stator), the internal lobes comprising: (a) first of the internal lobes disposed in a first portion of the internal passage toward the uphole end of the housing (internal profile is shown in Figure 24 at the uphole end of the housing), and (b) second of the internal lobes disposed in a second portion of the internal passage toward the downhole end of the housing (see Figures 5 and 23-26, Column 3, lines 11-20, Column 5, lines 16-29, Column 8, lines 15-38); and 
a rotor (26) composed of metallic material (Column 5, lines 29-34) disposed in the internal passage of the stator lining and having a plurality of external lobes (see Figures 5-26 and 37-39), the external lobes having sealed engagement with the internal lobes of the stator lining and defining a plurality of sealed stage cavities therewith (28, 30, 32) (see Figures 5-26 and 37-39, that show sealed cavities), the rotor being configured to torque in the stator lining in response to the pumped drilling fluid progressing in the sealed stage cavities from the uphole end to the downhole end, the rotor configured to transfer the drive torque to the drive connected to a lower end of the rotor toward the downhole end of the housing (see Figures 5-26 and 37-39, Column 12, line 53 – Column 13, line 56, where the rotor (26) connects to the drive (121, 122, 124, 124a, 124b, 118, 120) that is at the lower end of the rotor toward the downhole end of 
wherein the downhole motor comprises: (a) a first interference fit for the sealed engagement between the first internal lobes of the stator lining and the external lobes of the rotor (see Figures 5, 6, 16, 12, 13, 16, 17, and 24), and (b) a second interference fit for the sealed engagement between the second internal lobes and the external lobes, the first interference fit being tighter than the second interference fit (see Figures 5, 9, 14-16, 20, and 25-26) (the claim limitation directed to “the first interference fit being tighter than the second interference fit” is inherent to motors that the first interference fit is tighter than the second interference fit, since the pumped fluid is expanded in order to provide the torque (the energy of the fluid is changed to rotary motion, and the way the energy is changed is due to the “interference fit” between the stator and the rotor becomes larger as the fluid is pumped from the uphole end to the downhole end.  Since the interference becomes larger, this is rewritable to mean that the uphole end (first interference fit) being tighter than the second interference fit.  In addition, the changes in the interference fit can be seen in Figures 5-26, which are sections taken between the uphole end (for example, Figures 6 or 13) has a tighter interference fit than the downhole end (see for example, Figures 9 and 15)),  the second interference fit being configured to counteract the heat generated toward the downhole end of the stator lining and caused by the reactive torque, opposed to the drive torque, from the drive connected at the lower end of the rotor (the claim limitation directed to “the second 
claim 2, LANE discloses:  the internal lobes are pitched along the stator lining (see Figures 5-26 and 37-38); and wherein the external lobes are pitched along the rotor and are less in number than the internal lobes (see Figures 5-26 and 37-38). 
Regarding claim 3, LANE discloses:  the first and second internal lobes each encompass a same number of the sealed stage cavities (see Figures 5-26, it is noted that the taper is the same in the first and second portions, and therefore, the division between the first and second portions are dividable, and therefore, would have the same number of sealed stage cavities based on where the division occurs). 
Regarding claim 4, LANE discloses:  the external lobes of the rotor define an external dimension being constant or tapering along the rotor (see Figures 5-26). 
Regarding claim 6, LANE discloses:  the first internal lobes define a first internal dimension tapering along the first portion at a first increasing angle outward (see Figures 5-26); and wherein the second internal lobes define a second internal dimension tapering from the first portion at a second increasing angle outward along the second portion (see Figures 5-26). 
Regarding claim 7, LANE discloses:  the first and second angles are the same (see Figures 5-26). 
Regarding claim 10, LANE discloses:  the internal lobes comprise third of the internal lobes disposed in a third portion of the internal passage further toward the downhole end of the housing than the second portion; and wherein the third internal lobes define with a third internal dimension being greater at least in part than the second internal dimension of the second portion (see Figures 5-26, Column 5, lines 15-
Regarding claim 16, LANE discloses:  a coupling of the rotor to a cutting tool (118, 120)  driven with the fluid pumped from the uphole end to the downhole end (see Figure 37, Column 12, line 53 – Column 13, line 56). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 1-4, 6, 7, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LANE in view of WILD (U.S. Patent 5,722,820).  
Regarding claim 1, LANE discloses all of the claimed limitations as discussed above including the intended use claim limitation directed to “the second interference fit being configured to counteract the heat generated toward the downhole end of the stator lining and caused by the reactive torque, opposed to the drive torque, from the drive connected at the lower end of the rotor”.   This claim limitation is discussed above, however, in the event that the applicant submits a new claim that recites the 
Regarding claim 1, WILD teaches:  the interference fit at the inlet (suction) is tighter than the discharge end (i.e. downhole end) of the progressive cavity device, which reduces the heat build up at the discharge end and increases the life of the elastomer stator or rotor (see Abstract).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the second interference fit being configured to counteract the heat generated toward the downhole end of the stator lining and caused by the reactive torque, opposed to the drive torque, from the drive connected at the lower end of the rotor in the downhole motor of LANE, since using the techniques of WILD (i.e. having a tighter interference fit at the inlet end versus the discharge end) in LANE would increase the life of the elastomeric stator by reducing the heat build up at the discharge end (i.e. downhole end) (see Abstract of WILD).  Furthermore, how the heat is generated (i.e. the heat generated toward the downhole end of the stator lining and caused by the reactive torque, opposed to the drive torque, from the drive 
The limitations of claims 2-4, 6, 7, 10, and 16 are discussed above with respect to LANE.
Claims 5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LANE in view of WILD.
Regarding claim 5, LANE discloses:  the second internal lobes define a second internal dimension tapering from the first internal dimension at an increasing angle outward along the second portion of the internal passage(see Figures 5-26), however, LANE fails to disclose the first internal dimension of the first portion of the internal profile is constant along the first length.
 Regarding claim 5, WILD teaches:  the first internal lobes define a first internal dimension being constant along the first portion of the internal passage (the first portion of WILD is where d1 is located at).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the first internal lobes define a first internal dimension being constant along the first portion of the internal passage in the motor of LANE, since dividing up the sections of the motor to have the first portion of the internal passage is obvious since one having ordinary skill in the art provides sectioning as needed.  
Regarding claim 8, LANE fails to disclose:  the first internal lobes define a first internal dimension tapering at an increasing angle outward along the first portion; and 
Regarding claim 8, WILD teaches:  the first internal lobes define a first internal dimension tapering at an increasing angle outward along the first portion (the first portion is the section of d1, see Figure 6 that increases at an outward angle along the first portion, where the first portion is defined as the left section in Figure 6); and wherein the second internal lobes define a second internal dimension extending from the first portion and being constant along the second portion (the second portion is at d2, which is constant from d2 to the end, and therefore, meets the claimed limitation (right section in Figure 6)).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the first internal lobes define a first internal dimension tapering at an increasing angle outward along the first portion; and wherein the second internal lobes define a second internal dimension extending from the first portion and being constant along the second portion in the motor of LANE, in order to produce the advantages of reducing the heat at the discharge end, which increases the life of the elastomeric material on the stator or rotor (see Abstract of WILD).  Furthermore, LANE also discloses that changing the dimensions of the internal dimensions reduce the wear of the progressive cavity device (Column 2, line 22 – Column 3, line 3).  In addition, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the second internal dimension of the second portion is constant along the remaining first length in the device of LANE, since choosing from a finite number of identified, predictable solutions 
Regarding claim 11, LANE fails to disclose:  the first internal dimension of the first portion is constant; wherein the second internal dimension of the second portion tapers from the first internal dimensions at an increasing angle outward; and wherein the third internal dimension of the third portion is constant.
WILD further teaches:  the second internal dimension of the second portion tapers therefrom at an increasing angle outward (see Figure 6, which shows the second internal dimension of the second portion tapers in an increasing angle outward).  However, the modified progressing cavity device of LANE / WILD fails to disclose the first internal dimension of the first portion of the internal profile is constant; and wherein the third internal dimension of the third portion is constant. 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the first internal dimension of the first portion of the internal profile is constant; and wherein the third internal dimension of the third portion is constant in the modified progressing cavity device of LANE / WILD, since choosing from a finite number of identified, predictable solutions requires only routine skill in the art and would have yielded predicable results.  The results are predictable and provide the improvement of reducing the heat and therefore improving the life of the elastomeric stator or rotor.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LANE.
Regarding claim 9, LANE discloses:  the first internal lobes are at the first portion; a second internal lobes define a second internal dimension and being greater than the first internal dimension (see Figures 5-26, Column 5, lines 15-29, discloses having different internal lobes, where the dimensions become greater from the uphole to the downhole ends.  The motor is dividable in any number of locations, where the first location is at the uphole end, the second location is below the first location.  With the configuration disclosed, second internal lobes define a second internal dimension and being greater than the first internal dimension). 
LANE however fails to disclose:  the first internal lobes define a first internal dimension being constant along the first portion; wherein the second internal lobes define a second internal dimension being constant; and wherein the first and second internal dimensions transition one to the other between the first and second portions.
It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the first internal lobes define a first internal dimension being constant along the first portion, wherein the second internal lobes define a second internal dimension being constant, and wherein the first and second internal dimensions transition one to the other between the first and second portions in the downhole motor of LANE, since choosing from a finite number of identified, predictable solutions requires only routine skill in the art and would have yielded predicable results.  The results are predictable and provide the improvement of reducing the heat and therefore improving the life of the elastomeric stator or rotor.  Furthermore, 
Regarding claim 12, LANE fails to disclose:  the first, second, and third internal dimensions are each constant respectively along the first, second, and third portions and transition one to the other. 
It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the first, second, and third internal dimensions are each constant respectively along the first, second, and third portions of the first length and transition one to the other in the motor of LANE, since choosing from a finite number of identified, predictable solutions requires only routine skill in the art and would have yielded predicable results.  The results are predictable and provide the improvement of reducing the heat and therefore improving the life of the elastomeric stator or rotor.  Furthermore, having constant sections that interconnect via an intermediate section to transition from one section to the next requires only routine skill in the art and produces predictable results (i.e. the ability to have a tighter interference fit at the first internal dimension than the second internal dimension, and the second internal dimension being tighter than the third internal dimension, where the interference .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are each provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 1 or 14 of copending Application No. 15/814541 (based on claims filed 6/19/2020) in view of LANE.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims include all of the limitations in the copending application except that the housing and rotor are made of a metallic material. 
LANE teaches:  a downhole motor (see Figures 5-26, Column 13. Lines 16-18) comprising a housing (125) composed of metallic material (Column 5, lines 29-34) and a rotor (26) composed of metallic material (Column 5, lines 29-34).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the housing and rotor made of a metallic material in the copending Application No. 15/814541, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the 
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 15/814541 (based on claims filed 6/19/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are merely broader in scope than the copending application.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 15/814541 (based on claims filed 6/19/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are merely broader in scope than the copending application.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 15/814541 (based on claims filed 6/19/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are merely broader in scope than the copending application, where claim 5 is worded slightly differently, however, the structure is disclosed to be the same.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 15/814541 (based on claims filed 6/19/2020). Although the claims at issue are not identical, they are not 
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 15/814541 (based on claims filed 6/19/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are merely broader in scope than the copending application.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 15/814541 (based on claims filed 6/19/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are merely broader in scope than the copending application.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 15/814541 (based on claims filed 6/19/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are merely broader in scope than the copending application.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 15/814541 (based on claims filed 6/19/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are merely broader in scope than the copending application.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 1 or 14 of copending Application No. 15/814541 (based on claims filed 6/19/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are merely broader in scope than the copending application.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 15/814541 (based on claims filed 6/19/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are merely broader in scope than the copending application.
Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 1 or 14 of copending Application No. 15/814541 (based on claims filed 6/19/2020) in view of LANE.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims include all of the limitations in the copending application except that the internal lobes are pitched along the stator lining and the external lobes are pitched along the rotor and are less in number than the internal lobes; wherein the first and second internal lobes each encompass a same number of the sealed stage cavities; and/or 
LANE teaches:  the internal lobes are pitched along the stator lining (see Figures 5-26 and 37-38); and wherein the external lobes are pitched along the rotor and are less in number than the internal lobes (see Figures 5-26 and 37-38); wherein the first and second internal lobes each encompass a same number of the sealed stage cavities (see Figures 5-26, it is noted that the taper is the same in the first and second portions, and therefore, the division between the first and second portions are dividable, and therefore, would have the same number of sealed stage cavities based on where the division occurs) and/or wherein the external lobes of the rotor define an external dimension being constant or tapering along the rotor (the limitation is an and/or, where only one on the limitations need to be met). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the internal lobes are pitched along the stator lining and the external lobes are pitched along the rotor and are less in number than the internal lobes; wherein the first and second internal lobes each encompass a same number of the sealed stage cavities; and/or wherein the external lobes of the rotor define an external dimension being constant or tapering along the rotor in the downhole motor of copending Application No. 15/814541, since utilizing well-known designs of the downhole motor as disclosed by LANE would require only routine skill in the art and produce predictable results (the desired torque and motor output).
Claims 23 and 24 are each provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are merely broader in scope than the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed January 28, 2021 on Page 9-10 have been fully considered and are persuasive with regards to the 112(a) rejection of claim 14, which is hereby withdrawn.
 The 112(a) rejection for claim 9 is hereby withdrawn due to the amendment filed.
The rejection of claims 1, 2, 4, 16, 17, and 20 with respect to PURCELL are hereby withdrawn based on the amendment and arguments presented on Page 11.  In addition, it is the understanding that the interference fit between the stator and the rotor is different than the enclosed pockets between the stator and rotor changing from the inlet to the outlet.  
The arguments with regards to LANE are not persuasive, since the arguments are directed to the intended use limitation directed to “the second interference fit being configured to counteract the heat generated toward the downhole end of the stator lining and caused by the reactive torque, opposed to the drive torque, from the drive connected at the lower end of the rotor”.  The applicant has already admitted that LANE teaches that the rotor can be tapered (i.e. with a smaller cross-sectional area at the downhole end), and therefore, with a smaller cross-sectional area at the downhole end, 
Claim limitations that employ phrases such as: “ADAPTED TO”, “CAPABLE OF”, “CONFIGURED TO”, “SUFFICIENT TO”, and “FOR” doing something are typical of claim limitations which may not distinguish over prior art according to the principle.  It has been held that the recitation that an element is “capable of” performing or is “configured to” performing a function is not a positive limitation but only requires the ability to perform (i.e. intended use limitation).  NOTE:  Claims need to positively recite the inventive features.    Since LANE has a looser fit at the downhole end of the motor, LANE is able to perform the function of “the second interference fit being configured to counteract the heat generated toward the downhole end of the stator lining and caused by the reactive torque, opposed to the drive torque, from the drive connected at the lower end of the rotor”, since the downhole end of the motor has a looser interference fit that would be able to counteract the heat generated toward the downhole end of the stator lining and caused by the reactive torque, opposed to the drive torque, from the drive connected at the lower end of the rotor.
The Examiner has also put forth an alternative rejection based on LANE in view of WILD.  This alternative rejection should not be viewed that LANE does not meet all of the claim limitations, since LANE does meet all of the limitations.  The alternative rejection of LANE in view of WILD was presented in order to make it very clear that it is well-known in the art to change the interference fit at the discharge end (i.e. downhole end) in order to protect the stator lining as taught by WILD.
Terminal Disclaimers Required to Overcome Judicially-Created Double Patenting Rejections in Utility and Plant Applications Filed on or After June 8, 1995,1202 OG 112 (September 30, 1997). See also AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014)”.  (see MPEP 804.02 Section VI).  The double patenting rejection is maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MARY DAVIS/
Primary Examiner
Art Unit 3746